     Case 2:17-cv-00063-MCE-CKD Document 98 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL XAVIER BELL,                                 No. 2:17-cv-00063-MCE-CKD P
12                         Plaintiff,
13            v.                                           ORDER TO SHOW CAUSE
14    MICHAEL MARTEL, et al.,
15                         Defendants.
16
17          Plaintiff is a state inmate proceeding pro se and in forma pauperis in this civil rights action

18   filed pursuant to 42 U.S.C. 1983. On October 15, 2020, this court vacated all pending deadlines

19   based on plaintiff’s ongoing custody at the Los Angeles County Men’s Central Jail. The court

20   further ordered plaintiff to file an updated status report within 14 days of his transfer to any

21   CDCR institution. A review of CDCR’s online inmate records indicates that plaintiff has been

22   transferred to the California Health Care Facility.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.     Plaintiff shall show cause in writing within 14 days from the date of this order why he

25                 failed to inform the court of his change of address as required by this court’s prior

26                 order and Local Rule 182(f).

27          2. Failure to respond to this court’s order shall result in a recommendation that this

28                 action be dismissed based on plaintiff’s failure to keep the court apprised of his
                                                           1
     Case 2:17-cv-00063-MCE-CKD Document 98 Filed 04/13/21 Page 2 of 2


 1               current address. See Local Rules 182(f) and 110.
 2   Dated: April 13, 2021
                                                    _____________________________________
 3
                                                    CAROLYN K. DELANEY
 4                                                  UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10   12/bell0063.osc.docx

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
